DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1,84(p)(4) because reference character “118” has been used to designate both a portion of a power wire (Figs. 5-6) and top cover/inflow cage (e.g. Figs. 4,9 and 12) and “116” has been used to designate both a motor (para. [0031] of published application US 2020/0316278, Figs. 3-4) and a portion of the outer surface of the housing (para. [0032] of published application US 2020/0316278, Figs. 3-4). Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] recites related applications which have now matured into patents, the paragraph should be updated to include the issued patent numbers.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that “the struts are configured to allow placement in a collapsed position disengaged from a vessel wall or placement in an expanded configuration where an outer end of the struts contact the vessel wall”, however it is unclear what applicant is attempting to claim. Is applicant stating that the struts can be placed/introduced within the vessel in a collapsed position or an expanded configuration? It appears from the specification that the struts are introduced in a collapsed configuration and then are expanded to be secured into the vessel wall, clarification is required. Claims 12 and 21 recite sensing a native electrocardiogram of a patient, however it is unclear what is meant by the term “native”, is it the electrical activity only associated with the native blood flow of the heart and not the electrical activity associated with the blood flow within the pump being assisted by the blood flow assist system, clarification is required. Further, if it is only associated with the native blood flow it is unclear how an electrocardiogram associated with only the native blood flow would be sensed, is there a sensor attached to the controller for monitoring the electrical activity of only the native blood flow? How is applicant able to only sense native electrical activity associated with native blood flow within a heart that includes a blood flow assist system? clarification is required. Additionally, it is unclear how a “native” electrocardiogram differs from just an electrocardiogram of the heart with the blood flow assist system, clarification is required. Claims 2-21 directly or indirectly depend from claim 1 and are also rejected to for the reasons stated above regarding claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims  1-10 and 13-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0044266 to Siess et al. (Siess) in view of US Patent No. 5,964,694 to Siess et al. (Siess ‘694).
In reference to at least claim 1
Siess teaches an intravascular pump which discloses blood flow assist system (e.g. Figs. 1-2) comprising: a pump housing (e.g. housing around drive portion 11 and pump portion 12, Figs. 1-2), wherein the pump housing has upper end and lower end (e.g. housing around drive portion 11 and pump portion 12, Figs. 1-2); a pump disposed within the housing (e.g. impeller 14 disposed within pump portion 12, Figs. 1-2), wherein the pump provides axial blood flow (e.g. axial blood flow, para. [0026], [0035]) and further discloses a collapsed configuration and an expanded configuration (e.g. Figs. 1-2) which allows native flow between an entirety of the pump housing and the vessel wall at all times (e.g. native flow remains between housing around pumping portion 12 and drive unit 11, Fig. 15) but does not explicitly teach a support structure capable of securing the pump in a desired location in a circulatory system of a patient, wherein the support structure comprises a plurality of support members, wherein the support members are a plurality of struts, at least two struts are disposed at an upper end or a lower end of the pump housing, the struts are configured to allow placement in a collapsed position disengaged from a vessel wall or placement in an expanded configuration where an outer end of the struts contact the vessel wall. 
In the analogous art of cardiac blood assistance pumps, Siess ‘694 teaches a method and apparatus for cardiac blood flow assistance which discloses blood flow assist system comprising: a pump housing having an upper and lower end (e.g. housing has a proximal and distal end, 20 and 32, Figs. 10-13); and a support structure capable of securing the pump in a vessel of a 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Siess with the teachings of Siess ‘694 to include a support structure that includes a plurality of support members, such as the centering projections, at least two being disposed on an upper or lower end of the housing in order to yield the predictable result of providing a support structure that maintains adequate flow path and aids in preventing rotation and axial migration of the pump device within the vessel (e.g. Col. 10, ll. 18-29 and 55-58). 
In reference to at least claim 2
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess ‘694 further discloses wherein the outer end is at an outermost end of the struts (e.g. outer end of centering projection 84, Figs. 12-13), an inner end of the struts are secured to the pump housing (e.g. inner end of centering projection 84 secured to housing, Figs. 12-13), and the inner end of the struts are at an innermost end of the struts (e.g. inner end of centering projection 84 secured to housing, Figs. 12-13).
In reference to at least claim 3

In reference to at least claim 4
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess ‘694 further discloses wherein the outer end of the struts are at a most distal end (e.g. outer end of centering projections 84, Figs. 12-13), and an inner end of the struts are at a most proximal end (e.g. inner end of centering projections 84, Figs. 12-13).
In reference to at least claim 5
Siess modified by Siess ‘694 teaches a device according to claim 4. Siess ‘694 further discloses wherein the struts are members that are thin, elongated, and narrow in width (e.g. centering projections 84 are thin, elongated and narrow in width, Figs. 12-13).
In reference to at least claim 6
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess ‘694 further discloses wherein the support members are formed as a leaf-spring (e.g. centering projections 84 consist of a spring-like rib, Col. 10, ll. 25-29).
In reference to at least claim 7
Siess modified by Siess ‘694 teaches a device according to claim 6. Siess ‘694 further discloses wherein the support members have an inner end, opposite the outer end of the leaf-spring, coupled to the pump housing (e.g. inner end of centering projections 84 coupled to housing and opposite narrowed outer end, Figs. 12-13, Col. 10, ll. 25-29).
In reference to at least claim 8
Siess modified by Siess ‘694 teaches a device according to claim 1 but does not explicitly teach the centering projections “struts” being located on both an upper end and a lower end of the pump housing. It would have been obvious to one having ordinary skill in the art at the time of the invention to have the struts on both an upper and lower end of the pump housing since it has been held that 
In reference to at least claim 9
Siess modified by Siess ‘694 teaches a device according to claim 6. Siess ‘694 further discloses wherein the support members have a first configuration where an overall diameter of the pump, the pump housing, and the support structure is reduced to permit transluminal delivery (e.g. inserted via femoral artery, Col. 5, ll. 43-50).
In reference to at least claim 10
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess ‘694 further discloses wherein the support structure centrally disposes relative to the vessel wall (e.g. centering projections 84 serve to center the pump and ensure adequate flow path is maintained about the entire circumference, Col. 10, ll. 18-29).
In reference to at least claim 13
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess ‘694 further discloses wherein the support members are collapsible to disengage from anchored configuration to permit removal (e.g. centering projections 84 may consist of a spring-like rib that is compressible to permit removal, Col. 10, ll. 18-29 and 55-58).
In reference to at least claim 14
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess discloses that the catheter 13 includes a lumen extending throughout and through which wires for the provision of the electric motor included in the drive portion extend as well (e.g. para. [0026]), therefore it is inherent that the wires include a power wire connected to power source external to the patient’s body for powering the electric motor.  
In reference to at least claim 15
Siess teaches an intravascular pump which discloses a method for providing blood flow assistance to a circulatory system, the method comprising the steps of: preparing a patient for a heart catheterization; making a small 
In reference to at least claim 16
Siess modified by Siess ‘694 teaches a device according to claim 15. Siess ‘694 further discloses wherein the outer end is at an outermost end of the struts (e.g. outer end of centering projection 84, Figs. 12-13), an inner end of the struts are secured to the pump housing (e.g. inner end of centering projection 84 secured to housing, Figs. 12-13), and the inner end of the struts are at an innermost end of the struts (e.g. inner end of centering projection 84 secured to housing, Figs. 12-13).
In reference to at least claim 17
Siess modified by Siess ‘694 teaches a device according to claim 15. Siess ‘694 further discloses wherein the outer end of the struts are at a most distal end (e.g. outer end of centering projections 84, Figs. 12-13), and an inner end of the struts are at a most proximal end (e.g. inner end of centering projections 84, Figs. 12-13).
In reference to at least claim 18
Siess modified by Siess ‘694 teaches a device according to claim 15. Siess ‘694 further discloses wherein the struts are members that are thin, elongated, and narrow in width (e.g. centering projections 84 are thin, elongated and narrow in width, Figs. 12-13).
In reference to at least claim 19
. 

Claims 11 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0044266 to Siess et al. (Siess) in view of US Patent No. 5,964,694 to Siess et al. (Siess ‘694) as applied to claims 1 and 15 further in view of US Patent No. 6,136,025 to Barbut et al. (Barbut).
In reference to at least claim 11
Siess modified by Siess ‘694 teaches a device according to claim 1. Siess ‘694 discloses the user of multiple pumps (e.g. Figs. 2-3, 15) but does not explicitly teach a second pump being placed in parallel with the first pump. 
In the analogous art of cardiac blood assistance pumps, Barbut teaches endoscopic arterial pumps for treatment of cardiac insufficiency and venous pumps for right-sided cardiac support which discloses a plurality of pumps that include arrangements in which the pumps are arranged in parallel to each other (e.g. 10, Fig. 4) to aid in increasing blood flow to the peripheral organs and/or increase venous return to the heart (e.g. Col 7, ll. 46-61). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Siess modified by Siess ‘694 with the teachings of Barbut to include a second pump in parallel with the first in order to yield the predictable result of a design that further aids in increasing blood flow through the aortic valve to the aorta which supplies the peripheral organs. 
In reference to at least claim 20
Siess modified by Siess ‘694 teaches a device according to claim 15. Siess ‘694 discloses the pump being used for long-term applications (e.g. Col. 8, ll. 9-13). It was well-known within the art at the time of the invention to use pumps that are small enough to be fully implanted within a patient to assist for long-term . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,012,079. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and patent recite a blood flow assist device that includes a pump disposed in a housing and a support structure comprising a plurality of struts. The claims in the instant application are generic to the species claims within U.S. Patent No. 8,012,079 and are fully anticipated by the claims within U.S. Patent No. 8,012,079, therefore a patent to the generic claims within the instant application would improperly extend the right to exclude granted by U.S. Patent No. 8,012,079, see MPEP 804.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,413,648. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and patent recite a blood flow assist device that includes a pump disposed in a housing and a support structure comprising a plurality of struts. The claims in the instant application are generic to the species claims within U.S. Patent No. 10,413,648 and are fully anticipated by the claims within U.S. Patent No. 10,413,648, therefore a patent to the generic claims within the instant application would improperly extend the right to exclude granted by U.S. Patent No. 10,413,648, see MPEP 804. 
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 16/905676 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and reference application recite a blood flow assist device that includes a pump disposed in a housing and a support structure comprising a plurality of struts. The . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0103591 to Siess which teaches a foldable intravascularly inserted blood pump. US Patent No. 5,147,388 to Yamazaki which teaches an auxiliary artificial heart of the embedded in-body type. US Patent No. 7,374,531 to Kantrowitz which teaches a long-term ambulatory intra-aortic balloon pump with three dimensional tortuous shape. US Patent No. 7,011,620 to Siess which teaches an intravascular blood pump. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JENNIFER L GHAND/Examiner, Art Unit 3792